Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s request for reconsideration filed on February 02, 2021 was received.  Claim 1 has been amended. Claim 11 has been added as new. Species I-B, which includes, polymer compound 2-2 (claims 1-10 partially) is only examined. 
 The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 04, 2020.
Claim Rejections - 35 USC § 103
4.	Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (WO 2015/151632 A1; citations from USPGPUB 2017/0017153 A1) in view of Moriame Philippe et al. (WO 2014/106554 A1).
Regarding claims 1-3 and 6, Asano et al. teach a positive type (claim 14) planographic (lithographic) printing plate precursor, comprising: a support which has a hydrophilic surface [0327-0334], and an image recording layer [0010]. The image recording layer comprises a polymer compound comprising at least one bond selected from the group consisting of a urea bond, a urethane bond, and a carbonate bond in a main chain and comprising a sulfonamide group in the main chain and further comprises a polycyclic structure in the main chain [0016-0022 & 0047-0074] and infrared absorbent [0159-0168]. The polymer compound comprises a constitutional unit represented by (A-2) [0067-00683]:
    PNG
    media_image1.png
    93
    262
    media_image1.png
    Greyscale
 which meets the limitation of Formula A-1 as recited in instant claim 3. 

Although Asano et al. do not explicitly shown the polymer compound 2-2 comprising a constitutional unit represented by the following Formula EV-1 and a constitutional unit represented by the following Formula EV-2 as instantly claimed, Examiner has added Moriame Philippe et al. to a teach a polymer compound (copolymer; see abstract, claims and examples) including:
    PNG
    media_image2.png
    458
    564
    media_image2.png
    Greyscale
 ([0009] and claim 1) meeting the limitation of polymer compound 2-2 as claimed by instant claim 1.  The copolymer is preferably represented as 
    PNG
    media_image3.png
    116
    523
    media_image3.png
    Greyscale
[0025] meeting the limitation of instant claim 6.  R1 is defined as an optionally substituted aromatic or heteroaromatic group including at least one hydroxyl group [0009 & 0032] and may contain optional alkoxy group [0015]. The copolymer (polymer compound) of Moriame Philippe et al. is applied to an image recording layer of a positive-working lithographic printing plate [0033] The image recording layer comprises further an additional polymer compound ( polymer binder; 
Moriame Philippe et al. and Asano et al. are analogous art in the positive type lithographic printing plate field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the other alkali-soluble resin as taught by Asano et al. to include the copolymer as taught by Moriame Philippe et al. to the image recording layer in view of exhibiting an improved sensitivity and abrasion resistance.
Regarding claims 7 and 8, Asano et al. teach the positive type planographic (lithographic) printing plate (claim 14) comprising recording layer comprising a lower layer and an upper layer in this order on the support having a hydrophilic layer [0327-0334], wherein at least one selected from the group consisting of the lower layer and the upper layer is the image recording layer [0290-0322].
Regarding claim 9, Asano et al. teach the positive type ( claim 14)  planographic  (lithographic) printing plate precursor further comprises an undercoat layer (undercoat; [0336-0377]) which is provided between the support having a hydrophilic surface [0327-0334] and the image recording layer.
Regarding claim 10, Asano et al. teach a method of producing a planographic (lithographic) printing plate (claim 19): subjecting the positive type (claims 14 and 15) planographic (lithographic) printing plate precursor to image-wise light exposure [0346-0351]; and subjecting the exposed positive type planographic (lithographic) printing plate precursor to development using an alkali aqueous solution (developer) having a pH of 8.5 to 13.5 [0355]. 

Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
5.	Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (WO 2016/133072 A1; citations from USPGPUB 2017/0329225 A1) in view of Moriame Philippe et al. (WO 2014/106554 A1).
Regarding claims 1-6, Nozaki teaches positive type ([0241] planographic printing plate precursor, comprising: a support which has a hydrophilic surface [0240], and an image recording layer [0243-0247]. The image recording layer comprises a polymer compound comprising at least one bond selected from the group consisting of a urea bond, a urethane bond, and a 
    PNG
    media_image4.png
    190
    340
    media_image4.png
    Greyscale
 which meets the limitation of Formula A-1 and B1-1 or B1-2 as recited in instant claims 3 and 4. 
Further regards to claims 1 and 6, Nozaki teaches e that another polymer compound (other alkali-soluble resin; [0176-0183]) may be added in addition to specific polymer compound above [0177]. The other alkali-soluble resin must be solubilized by a treatment for a standard development time in an alkali aqueous solution with a pH of 8.5 to 13.5 [0176]. The alkali soluble resin preferably has acidic functional group such as a phenolic hydroxyl group and have sufficient alkali-solubility and excellent developability [0177]. 
Although Nozaki does not explicitly shown the polymer compound 2-2 comprising a constitutional unit represented by the following Formula EV-1 and a constitutional unit represented by the following Formula EV-2 as instantly claimed, Examiner has added Moriame Philippe et al. to a teach a polymer compound (copolymer; see abstract, claims and examples) including:
    PNG
    media_image2.png
    458
    564
    media_image2.png
    Greyscale
 ([0009] and claim 1) meeting the limitation of polymer compound 2-2 as claimed by instant claim 1.  The copolymer is preferably represented as 
    PNG
    media_image3.png
    116
    523
    media_image3.png
    Greyscale
[0025] meeting the limitation of instant claim 6.  R1 is defined as an optionally substituted aromatic or heteroaromatic group including at least one hydroxyl group [0009 & 0032] and may contain optional alkoxy group [0015]. The copolymer (polymer compound) of Moriame Philippe et al. is applied to an image recording layer of a positive-working lithographic printing plate [0033] The image recording layer comprises further an additional polymer compound ( polymer binder; 
 Nozaki and Moriame Philippe et al. are analogous art in the positive type lithographic printing plate field. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the other alkali-soluble resin as taught by Nozaki to include the copolymer as taught by Moriame Philippe et al. to the image recording layer in view of exhibiting an improved sensitivity and abrasion resistance.
Regarding claims 7 and 8, Nozaki teaches the positive type planographic printing plate [0241] comprising recording layer comprising a lower layer and an upper layer in this order on the support having a hydrophilic layer [0242], wherein at least one selected from the group consisting of the lower layer and the upper layer is the image recording layer [0242-0249].
Regarding claim 9, Nozaki teaches the positive type [0241]  planographic  printing plate precursor further comprises an undercoat layer (undercoat; [0303-0304]) which is provided between the support having a hydrophilic surface [0242] and the image recording layer.
Regarding claim 10, Nozaki teaches a method of producing a planographic printing plate (Examples ): subjecting the positive type planographic printing plate precursor [0241] to image-wise light exposure [0313-0319]; and subjecting the exposed positive type planographic printing plate precursor to development using an alkali aqueous solution having a pH of 8.5 to 13.5 [0322]. 
With regards to claim 11, claim 11 recites product-by-process claim language with regards to the limitation “polymer generated by a sequential polymerization reaction of a 
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Response to Arguments
6.	Applicant’s arguments, see pages 11-13, filed 02/02/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Asano et al. (WO 2015/151632 A1; citations from USPGPUB 2017/0017153 A1) or  Nozaki (WO 2016/133072 A1; citations from USPGPUB 2017/0329225 A1) in view of  Desmet et al. (EP 2933278; citations from USPGPUB 2017/0101496 A1) have been fully considered and are persuasive, because claims have been amended. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Asano et al. (WO 2015/151632 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722